Citation Nr: 9931491	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-14 174A	)	DATE
	)
	)


THE ISSUE

Whether a September 22, 1967, decision of the Board of 
Veterans' Appeals (Board) that denied service connection for 
a schizophrenic reaction should be revised or reversed on the 
grounds of clear and unmistakable error.

(The issue of whether new and material evidence has been 
presented to reopen a  claim of entitlement to service 
connection for a schizophrenic reaction is the subject of a 
separate decision).


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from February 1964 to July 
1965.  

In April 1999, the Board of Veterans' Appeals (Board) sent a 
letter to the veteran's representative in order to afford 
that organization an opportunity to review the new 
regulations regarding a request for review of the September 
1967 Board decision on the basis of clear and unmistakable 
error by the veteran's prior custodian.  In June 1999, the 
veteran's new custodian filed a clear and unmistakable error 
motion.  The Board subsequently afforded the veteran's 
representative an opportunity to review the motion to revise 
the September 1967 Board decision on the basis of clear and 
unmistakable error.  In October 1999, the veteran's 
representative submitted arguments in support of the clear 
and unmistakable error motion.  


FINDINGS OF FACT

1.  The Board denied service connection for schizophrenic 
reaction in September 1967.  

2.  In its September 1967 decision, the Board determined that 
a neuropsychiatric disorder clearly and unmistakably existed 
prior to service and was not aggravated by service. 

3.  The evidence of record at the time of the September 1967 
Board decision included a medical opinion that the veteran's 
schizophrenic reaction clearly existed prior to service and 
lay evidence that the veteran's behavior after service was no 
different from his behavior before service.  

4.  The allegations of clear and unmistakable error in the 
September 1967 Board decision are not specific and/or amount 
to a disagreement with how the Board weighed the evidence of 
record in September 1967.  


CONCLUSION OF LAW

The allegations advanced in the appellant's motion for 
revision or reversal of the Board's September 1967 decision 
based on clear and unmistakable error either do not meet the 
pleading requirements to "set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision" or, at best, express no more 
than "[a] disagreement with how the facts were weighed or 
evaluated" by the September 1967 Board.  38 U.S.C.A. § 7111 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1403(d)(3), 
20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision dated in August 1965 denied service 
connection for schizophrenic reaction; and the veteran 
subsequently appealed that decision.  An appeal of that 
decision led to a Board decision in September 1967.  In that 
final decision in September 1967, the Board denied service 
connection for schizophrenic reaction.  A motion has been 
filed with the Board to revise the September 1967 Board 
decision denying service connection for schizophrenic 
reaction based on clear and unmistakable error in the Board's 
decision. 

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

The Board notes that a claim of clear and unmistakable error 
is not a claim or application for Department of Veterans 
Affairs (VA) benefits.  Therefore, duties associated with 
such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits, the requirements of well-groundedness and the VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411(c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions 
for reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to clear and 
unmistakable error claims.  38 C.F.R. § 20.1411(a) and (b).  
A clear and unmistakable error motion is not an appeal and 
therefore, with certain exceptions, it is not subject to the 
provisions of 38 C.F.R. Parts 19 and 20, which pertain to the 
processing and disposition of appeals.  38 C.F.R. § 20.1400.  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of clear and unmistakable error in Board decisions.  38 
C.F.R. § 20.1400(b).

VA regulations define what constitutes clear and unmistakable 
error and what does not, and they provide in pertinent part:


§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.  

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403, 20.1404 (1999).

Initially, the Board will discuss the evidence of record at 
the time of the September 1967 Board decision and the Board's 
conclusions at that time.  The evidence of record at the time 
of the September 1967 Board decision included the service 
medical records.  The enlistment medical examination in 
February 1964 included a normal clinical psychiatric 
evaluation, and no psychiatric abnormalities were noted,  nor 
did the veteran complain of having had any psychiatric 
complaints.  He specifically denied having had any "nervous 
trouble of any sort."  

The service medical records show that the veteran was being 
considered for an administrative discharge and was 
hospitalized in March 1965 while serving in Korea.  He was 
diagnosed with schizophrenic reaction, undifferentiated type, 
moderate.  Under "predisposition," an examiner wrote 
"severe, long history of schizoid existence."  

Later in March 1965, the veteran was transferred to a 
military hospital in the United States, where he was 
hospitalized until July 1965.  The hospital records show that 
the veteran's mother wrote a letter in which she indicated 
that the veteran's behavior had not started in service but 
that he had always been like that.  In July 1965, the 
veteran's father visited him.  According to the father, the 
veteran was rational until March 1965 when he began writing 
odd letters.  The diagnoses included "[s]chizophrenic 
reaction, chronic, undifferentiated type, severe, manifested 
by word salad, neologisms, incoherence, bizarre mannerisms, 
flight of ideas, constricted and flattened affect, and 
bizarre actions in his unit; stress, minimal, routine 
military service; premorbid personality and predisposition, 
moderate, history of mental illness in the patient's family, 
and a cle[a]r history of inadaptability to academic and 
occupational settings; degree of psychiatric impairment for 
further mil[i]tary service, marked."  Additionally, an 
examiner during the hospitalization related that the veteran 
suffered from "chronic undifferentiated schizophrenia which 
clearly existed prior to service as shown by inadaptability 
in academic, occupational or social settings."  The examiner 
added that the veteran's condition rendered him unfit for 
further military service.  

Additionally, the claims file included the report of Medical 
Board proceedings dated in July 1965.  According to that 
report, the Medical Board determined that the veteran's 
schizophrenic reaction existed prior to service and was not 
aggravated by service.  

Private hospital records dated from August to October 1966 
were also of record at the time of the September 1967 Board 
decision.  According to those records, the veteran sustained 
his first nervous breakdown while in the Army in Korea in 
March 1965.  The examiner, at that time, wished to retain the 
diagnosis of schizophrenic reaction, chronic undifferentiated 
type, that the veteran received in service.  

The evidence of record also included the report of a VA field 
examination dated in March 1967.  According to a memorandum 
associated with that field examination, the veteran's brother 
related that, as well as he remembered, the veteran's 
condition had always been about the same as it was at that 
time.  The field examiner also interviewed the assistant 
principal where the veteran attended high school.  The 
assistant principal reported that the veteran had been an 
extremely poor student before entering service, making Bs and 
Fs and never passing his physical education courses which 
were considered very simple.  An assistant secretary at that 
school related that the veteran had an F in every subject 
during the period from September 1965 to March 1966, when he 
returned to school after service.  The evidence in September 
1967 also included a record showing that the veteran had been 
arrested on two occasions from November 1966 to February 
1967.  

In its September 1967 decision, the Board noted that a 
neuropsychiatric disorder was not reported on the veteran's 
enlistment examination.  However, the Board found that there 
was evidence that the veteran was unstable and ill-tempered 
before service and incapable of holding a job.  The Board 
concluded that a neuropsychiatric disorder clearly and 
unmistakably preexisted service and that the presumption of 
soundness had been rebutted.  The Board further found that 
the veteran suffered an exacerbation of the pre-existing 
neuropsychiatric disorder during service.  Additionally, the 
Board found that the field examination in 1967 revealed 
evidence that the veteran's neuropsychiatric disorder was no 
different at that time from what it had been before he 
entered service.  The Board concluded that the preexisting 
neuropsychiatric disorder was not aggravated by service.  

In this case, the veteran's representative argues that the 
Board failed to follow the laws and regulations adopted by 
the VA, in its September 1967 decision.  However, the 
veteran's representative does not specify what laws and 
regulation were not followed or were incorrectly applied.  As 
noted above, non-specific allegations of a failure to follow 
regulations are insufficient to satisfy the requirement of a 
motion for revision of a prior Board decision on the basis of 
clear and unmistakable error.  The Board also notes that the 
Board decision in September 1967 cited 38 U.S.C. §§ 311, 331, 
337 and 353.  Furthermore, review of the prior Board decision 
indicates that the Board presumed the veteran was 
psychiatrically sound upon entrance into service, found clear 
and unmistakable evidence to rebut that presumption, 
determined that a psychiatric disorder existed prior to 
service and determined that that disorder did not increase in 
severity during service.  

Additionally, the representative asserts that the comments of 
individuals interviewed during the field examination were not 
relevant to the issue of service connection.  The 
representative also contends that the finding of the Army 
Medical Board was questionable because it concluded that a 
neuropsychiatric disorder existed prior to service without 
documentation.  Further, if such a disorder existed prior to 
service, the representative argues, the in-service 
hospitalization and medical treatment clearly demonstrated 
aggravation of the disorder.  It is also asserted that there 
was no clear and unmistakable evidence to rebut the 
presumption of aggravation.  The Board finds that such 
arguments amount to a disagreement as to how the Board, in 
September 1967, weighed or evaluated the facts.  Such 
contentions are insufficient to satisfy the criteria for a 
motion for revision of the prior Board decision on the basis 
of clear and unmistakable error.  

Moreover, there was medical evidence of record in September 
1967 which supported finding that a psychiatric disorder 
clearly and unmistakably existed prior to service.  As noted 
above, the service hospital records include a medical opinion 
that the veteran suffered from "chronic undifferentiated 
schizophrenia which clearly existed prior to service as shown 
by inadaptability in academic, occupational or social 
settings."  Additionally, the Medical Board found that 
schizophrenic reaction was not aggravated by service.  The 
Board, in September 1967, also determined that there was no 
increase in the severity of the veteran's preexisting 
psychiatric disorder, and there was lay evidence, at that 
time, tending to show that the veteran's behavior after 
service was essentially no different than it was before 
service. 

The veteran's custodian notes that the veteran was not 
schizophrenic upon entering service, that he was hospitalized 
for one year during service, that it was determined that he 
was schizophrenic after two years of service, and that he was 
placed in several neighborhood institutions after his 
discharge from the military hospital.  She essentially 
contends that the veteran was first diagnosed as a 
schizophrenic while in service and that he entered service as 
a whole man and was discharged from service as a half man.  
However, the veteran's custodian presents no specific 
arguments as to what error the Board made in its September 
1967 decision that, had it not been made, would have 
manifestly changed the outcome of said decision.  
Additionally, the custodian essentially disagrees with how 
the Board weighed or evaluated the facts.  As previously 
discussed, such contentions are insufficient to satisfy the 
criteria for a motion to revise the prior Board decision on 
the basis that such decision involved clear and unmistakable 
error.  

Therefore, the veteran's motion to revise a September 1967 
Board decision on the basis of clear and unmistakable error 
is denied.  Additionally, the Board finds that the Board's 
failure to grant service connection for schizophrenic 
reaction in September 1967 was not clearly and unmistakably 
erroneous.  


ORDER

The motion to revise a September 1967 decision by the Board 
of Veterans' Appeals on the basis of clear and unmistakable 
error is denied.  



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 


